Citation Nr: 0930416	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  01-05 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a fracture of the left 
humerus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1977 
to November 1980.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal of a June 2000 rating decision of the RO.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge (VLJ) sitting at the RO in 
April 2008, and a transcript of the hearing is of record.  

The Board remanded the case in May 2008 to the RO for 
additional development of the record.  

As noted, the issue of an evaluation in excess of 10 percent 
for the service-connected left ulnar nerve disability was 
raised at the April 2008 hearing.  As this issue is not part 
of the Veteran's current appeal, it is referred to the agency 
of original jurisdiction (AOJ) for any indicated action.  

Moreover the Veteran has reported that he has applied for 
Social Security Administration (SSA) benefits as a result of 
his service connected left elbow disabilities.  

This may represent a claim for a total rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).  This is referred to the RO for 
appropriate action.  



FINDING OF FACTS

The service-connected residual of a closed reduction of a 
fracture of the distal left humerus is shown to be productive 
of a disability picture that more nearly approximates that of 
moderate deformity manifested by overriding of the fragments; 
neither a limitation of motion nor a functional loss of the 
left elbow with flexion restricted beyond 110 degrees or 
extension restricted to 45 degrees or beyond is demonstrated.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating of 20 
percent, but not higher for the service-connected residuals 
of a fracture of the distal left humerus have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.72a 
including Diagnostic Codes 5202, 5206, 5207 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In considering a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The letter sent to the Veteran in May 2001, August 2006, and 
May 2008 regarding the claim for a higher rating did not 
fully comply with the dictates outlined in Vazquez.  

However, in this case, the Board finds that any defect in 
notice did not disturb the essential fairness of the 
adjudication because the Veteran had a meaningful opportunity 
to participate in the process.  As noted, the case was 
remanded in August 2008 for additional development of the 
record.  

The Veteran has been issued a Statement of the Case (SOC) 
which included the necessary information applicable to his 
claim.  He has been given ample opportunity to respond to the 
rating decision and SOC, which adequately explained the 
criteria for increased ratings.  

Moreover, he is represented in this process and, in other 
documents, has been informed of what he needed to 
substantiate his claim.  He has taken active part in 
identifying evidence and obtaining it as appropriate.  

The Veteran has demonstrated actual knowledge of the 
provisions, in particular, by his complaints noted at VA 
examinations, statements sent to the RO, and in his testimony 
before a VLJ.  There is no showing that there is additional 
evidence that should be obtained, or that additional notice 
that should be provided.  

In sum, there is no showing of any VA defect in notifying or 
assisting the Veteran that would require additional attention 
at this time.  


Increased rating

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the appellant's symptoms must be viewed in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.  

The service treatment records show that the Veteran fractured 
his left humerus and underwent closed reduction of the 
fracture.  

A September 1989 rating decision granted service connection 
and assigned a noncompensable evaluation for the residuals of 
a fracture of the left humerus, effective from November 1988.  
The rating was increased to 10 percent in a September 1997 
rating action.  

In an April 2005 rating action, a separate 10 percent rating 
was granted for the post operative residuals of left ulnar 
transposition under Diagnostic Code 8716.  

Normal ranges of motion of the elbow and forearm are 0 
degrees to 145 degrees in elbow flexion.  38 C.F.R. § 4.71, 
Plate I.

The Veteran is noted to be right handed for the purpose of 
rating the service-connected disability of the left upper 
extremity.  

Diagnostic Codes 5206 and 5207 contemplate disability 
evaluations for impairment of flexion or extension of the 
forearm.  The criteria provide that limitation of flexion on 
the forearm is rated at 10 percent when 100 degrees, and 20 
percent when flexion is to 90 degrees.  38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5206.  

Limitation of extension of the forearm to 45 or 60 degrees 
warrants a 10 percent rating and a 20 percent evaluation when 
extension is limited to 75 degrees.  38 C.F.R. § 4.71a, Part 
4, Diagnostic Code 5207.  

At the recent VA examinations, including one performed in 
September 2008, the Veteran was noted to have a full range of 
motion for the left elbow with mild pain.  The VA examiner 
estimated that, during flare-ups, he might lose an additional 
10 degrees of motion.  This primarily happened with 
repetitive use.  

However, the Board finds on review of the entire record that 
the service-connected disability picture more nearly 
resembles that criteria for the assignment of a 20 percent 
rating based on malunion of the humerus.  

The service-connected previous fracture of the distal left 
humerus is noted to be well healed, but the X-ray studies 
have identified overriding of the fracture fragments that 
would be reflective of more than a slight deformity.  Thus, 
under the provisions of Diagnostic Code 5202, an increased 
rating of 20 percent, but no more for the service-connected 
humeral fracture residuals of the left or minor extremity is 
warranted.  

The Board has also considered whether the Veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca, supra.  However, there is no 
objective clinical indication he has symptoms causing 
functional limitation to a degree that would support the 
assignment of a compensable rating based on limitations of 
motion.  

The VA examiners have indicated that there was no additional 
limitation of function caused by fatigue, weakness or lack of 
endurance.  

Finally, the Board notes that the Veteran has been assigned a 
rating of 10 percent for the service-connected left ulnar 
neuropathy.  This represents separate and distinct disability 
that is not addressed in this appeal.  


ORDER

An increased rating of 20 percent for the service-connected 
residuals of a fracture of the left humerus is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  .  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


